Wade, J.
The defendant was convicted of the offense of selling intoxicating liquors. The case is before us on the general grounds alone. There was no evidence introduced in behalf of the accused, and the evidence for the prosecution was in full as follows: Math Jackson, sworn for the State, testified: “I know Isaiah Bell. That is him there. I bought some whisky from him. It was a pint of corn whisky. It was white and would make you drunk. I paid him sixty-five cents for it. It was at Scarboro, near the railroad crossing, and took place about January 15,1915, in Jenkins county, Georgia.” Britt Vickery, sworn for the State, testified as follows: “I know Isaiah Bell. I bought a quart of rye whisky from him arid paid him one dollar and a quarter for it. It was about January 10, 1915. I gave him the money and he went away and brought the whisky back to me. Was gone about ten minutes. It was on the red hill across the branch from the depot at Scarboro. It was in Jenkins county, Georgia.” The statement of the defendant to the jury was a general denial of the foregoing testimony. The evidence amply supported the verdict returned by the jury, and, their finding having been approved by the trial judge, this court is witliout jurisdiction to set it aside. Judgment affirmed.